Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 17/200853.  Claims 1-7 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by VORNDRAN (6,524,210).

Regarding Claim 1, VORNDRAN teaches A belt tensioning monitoring device (65)(62)(63) for monitoring the belt tensioning of a belt of a belt drive system comprising: a driving pulley (19), and a driven pulley (20) rotated by the driving pulley by way of the belt (37), wherein the belt tensioning monitoring device is configured to determine the belt slip effect with at least two marks (magnets for Hall sensors (62)(63) Col. 7 lines 18-41) each located on one of the pulleys and sensors (62)(63) each configured to detect one mark and to send a signal to an electronic control unit (65).

Regarding Claim 3, VORNDRAN teaches wherein the first mark (magnets for Hall sensors (62) Col. 7 lines 18-41) is a magnetic element and the first sensor (62) is a hall effect sensor configured for measuring the magnitude of a magnetic field generated by the magnetic element when passing through the sensor.

Regarding Claim 5, VORNDRAN teaches wherein the second mark (magnets for Hall sensors (63) Col. 7 lines 18-41) is a magnetic element and the second sensor (63) is a hall effect sensor configured for measuring the magnitude of a magnetic field generated by the magnetic element when passing through the sensor.

Regarding Claim 6, VORNDRAN teaches wherein the electronic control unit (65) comprises an estimation module configured to determine the slip effect of the belt according to the driven pulley revolutions compared to the driving pulley.

Regarding Claim 7, VORNDRAN teaches A belt drive system comprising: a belt (37), a driving pulley (19), a driven pulley (20) rotated by the driving pulley by way of the belt (37), and a belt tensioning monitoring device (65) that is configured to determine the belt slip effect with at least two marks (magnets for Hall sensors (62)(63) Col. 7 lines 18-41) each located on one of the pulleys and sensors each configured to detect one mark and to send a signal to an electronic control unit (65).


Claim(s) 1, 2, 4, 6, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TAYLOR (2010/0131232).

Regarding Claim 1, TAYLOR teaches A belt tensioning monitoring device (40)(22)(23)(25)(26) for monitoring the belt tensioning of a belt of a belt drive system comprising: a driving pulley (12), and a driven pulley (13) rotated by the driving pulley by way of the belt (18), wherein the belt tensioning monitoring device is configured to determine the belt slip effect with at least two marks (25)(26) each located on one of the pulleys and sensors (22)(23) each configured to detect one mark and to send a signal to an electronic control unit (40).

Regarding Claim 2, TAYLOR teaches wherein the first mark is a reflective mark (25)[0021] or tape and the first sensor is an optical sensor (22).

Regarding Claim 4, TAYLOR teaches wherein the second mark is a reflective mark (26)[0021] or tape and the second sensor is an optical sensor (23).

Regarding Claim 6, TAYLOR teaches wherein the electronic control unit (40) comprises an estimation module configured to determine the slip effect of the belt according to the driven pulley revolutions compared to the driving pulley.

Regarding Claim 7, TAYLOR teaches A belt drive system comprising: a belt (18), a driving pulley (12), a driven pulley (13) rotated by the driving pulley by way of the belt (18), and a belt tensioning monitoring device (40) that is configured to determine the belt slip effect with at least two marks (25)(26) each located on one of the pulleys and sensors each configured to detect one mark and to send a signal to an electronic control unit (40).


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654